Citation Nr: 1518921	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  08-19 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected depressive disorder with posttraumatic stress disorder (PTSD) for the period of July 28, 2008, to October 20, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to June 1973.  
This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This rating decision granted service connection for a depressive disorder, which was initially evaluated as 10 percent disabling effective July 28, 2008.  

The Veteran disagreed with the initial 10 percent disability rating assigned.  A subsequent June 2010 rating decision awarded a 30 percent initial rating for the Veteran's service-connected depressive disorder, and a September 2011 rating decision awarded a 50 percent disability rating effective October 20, 2010.  An October 2011 rating decision, granted service connection for PTSD and continued the 50 percent disability rating for depressive disorder with PTSD.  

In July 2012, the Board granted a disability rating of 50 percent prior to October 20, 2010 for the Veteran's service-connected depressive disorder with PTSD and denied a rating higher than 50 percent after October 20, 2010.  The Veteran appealed the July 2012 Board decision to the Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (Joint Motion), the Veteran abandoned all issues decided in the July 2012 Board decision except entitlement to a disability rating in excess of 50 percent for service-connected depressive disorder with PTSD prior to October 20, 2010.  Consequently, the Court issued an order in April 2013 vacating the July 2012 Board decision as to that issue and remanding that issue back to the Board for action in compliance with the Joint Motion.  

In November 2013, the Board denied entitlement to a disability rating in excess of 50 percent for service-connected depressive disorder with PTSD prior to October 20, 2010.  The Veteran appealed the denial to the Court.  In December 2014, the Court issued an order that granted a Joint Motion filed by counsel for both parties, vacated the portion of the Board's November 2013 decision that denied entitlement to a disability rating in excess of 50 percent prior to October 20, 2010 for service-connected depressive disorder with PTSD, and remanded the matter on appeal to the Board for action in compliance with the Joint Motion.  

In April 2011, the Veteran appeared and testified at a hearing before an RO Hearing Officer at the Jackson RO.  A transcript of that hearing was prepared and has been included in the claims folder for review.  


FINDINGS OF FACT

1. For the period from July 28, 2008, to October 20, 2010, the Veteran's depression and PTSD were primarily manifested through symptoms that include: suicidal and homicidal ideation, recurrent audio and visual hallucinations, deficits in short term memory, difficulty sleeping, social isolation, poor concentration, and irritability and anger towards others, which caused occupational and social impairment with deficiencies in most areas, including work and family relationships. 

2. For the period from July 28, 2008, to October 20, 2010, while the Veteran demonstrated symptoms of homicidal and suicidal intent or ideation, as well as recurrent delusions and audio and visual hallucinations and demonstrated total occupational impairment, the Veteran's mental condition did not cause total social impairment.  The Veteran continued to reside with his wife, and would spend time with his daughter and grandchildren.      


CONCLUSION OF LAW

For the period from July 28, 2008, to October 20, 2010, the criteria for an initial evaluation of 70 percent for depressive disorder with PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code (DC) 9411, 9435 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran, the appellant, or on their behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The Court has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). 

In October 2008, the RO provided the Veteran with VCAA prior to the March 2009 rating decision that the Veteran has appealed.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for increased ratings, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes a hearing transcript from the Veteran's Decision Review Officer (DRO) hearing in April 2011, the Veteran's service treatment records, VA and private treatment records, statements from the Veteran and his wife, records from the Social Security Administration (SSA), and VA examination reports.  The Board find that the VA examinations on file are adequate to rate the Veteran for the period on appeal because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

The November 2014 Joint Motion for Remand also noted that the Board should discuss whether the duty to assist was satisfied as a July 11, 2008 VA treatment record suggested a follow up appointment had been scheduled for July 31; however the record did not contain a mental health treatment record on July 31, 2008.  In this regard, the Board reviewed the July 11, 2008 VA mental health note and it indicates that the Veteran would consider changing his medication "once nocturia addressed with his July 24th urology appt" and "Follow up: July 31st to coordinate with another appt."  Another September 2008 VA mental health treatment record noted "he was last seen by this writer July 31, 2008."  While there is no mental health treatment record on July 31, the Board finds a remand to obtain this one mental health treatment record would only unnecessarily delay adjudication.  It is the task of the adjudicator to "interpret reports of examination in the light of the whole recorded history, reconciling various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present." See 38 C.F.R. § 4.2 (2014); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  While it is concerning to have a missing record, the Board finds the record is otherwise sufficient to rate the claim.  Specifically, the evidence has VA mental health treatment records in July 11, 2008 and September 2008 along with other VA mental health records and a VA examination close in time in January 2009.  The September 2008 record in particular provides a point of reference to determine the symptoms at the prior visit.  Specifically, the practitioner noted that the veteran reported worsening of symptoms, worsening of agitation, intrusive thoughts and explained his daughter, son-in-law and grandchildren moved into his home which worsened his symptoms as he previously avoided crowds but now with the increased number of people felt things closing in on him.  It is well settled that, in its decisions, the Board may not rely upon its own unsubstantiated medical opinion. Colvin v. Derwinski, 1 Vet. App. 171 (1991). The Board, however, is allowed to draw reasonable inferences from the evidence. Jackson v. Virginia, 443 U.S. 307, 319 (1979)(explaining that it is the responsibility of the trier of fact to fairly resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts).  Thus, given that the Board has clear records for the treatment directly prior and directly following the missing record, and in light of the Veteran's report of changes, the Board may reasonably infer the Veteran's symptoms were worsening during that visit.  Thus, remanding the claim another time in this case, which has been pending since 2009, would not of assistance in this matter and only result in further delay of adjudication.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to an Initial Rating in Excess of 50 Percent for Service-Connected Depression and PTSD 

The Veteran contends that he is entitled to an initial rating in excess of 50 percent for his service-connected depressive disorder with PTSD for the period from July 28, 2008, to October 20, 2010.  After detailed review of the claims file, the Board concludes that a rating of 70 percent most closely reflects the Veteran's mental health symptoms for the period from July 28, 2008, to October 20, 2010.

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  The evidence does not indicate that the Veteran's mental health condition significantly changes during the period from July 28, 2008, to October 20, 2010, and a uniform evaluation is warranted.

In April 2011, the Veteran attended a DRO hearing regarding his pending appeals.  The Veteran provided testimony regarding the severity of his service-connected mental health conditions.  The Veteran indicated that he has had problems with mental health issues since he got out of the military, but that his difficulties increased after he was diagnosed with prostate cancer and underwent the required treatment.  The Veteran stated the following about his condition:
You're always self-conscious of people staring at you or think they're staring at you.  It's very depressing.  I can't go anywhere, I can't travel, I wanted to go to a friend of mine's funeral over the weekend in Aberdeen, Mississippi, and I couldn't even go that far.  I knew I was going to have to stop and urinate.  Most of the restrooms on the road you don't even want to go in there and use the bathroom let alone having to change my undergarments and stuff. 
He also indicated that symptoms extend beyond depression related to his prostate cancer.  "My nerves won't let me sit around a lot of people.  Right now I feel closed in here in this room." He indicated that he doesn't have energy most days and that his wife won't typically get him up till about noon. He is depressed that he cannot help with chores at home or provide for his family. "[My wife] used up her savings to help keep the house and roof over our heads... I can't serve my wife.  I don't have an erection.  I can't do that... She's got to try to handle [everything] and she's retired.  It's just adding on and adding on."    

In a statement dated in July 2009, the Veteran's spouse stated that he suffers from depression and is always irritated.  This is constant.  The Veteran has trouble sleeping.  He suffers from "bad nerves", which is also pretty constant.  He is not able to concentrate.  His memory is poor.  

In October 2007, the Veteran underwent an initial VA mental health evaluation at the Jackson VA Medical Center (VAMC).  The Veteran reported that he was having feelings of sadness, depression, helplessness, and hopelessness.  He reported that he had lost interest in "everything."  He reported "hav[ing] this inner fear I'm going to die" and that his cousin had died due to prostate cancer in May of that year.  He also indicated depressed feeling because of his incontinence and erectile dysfunction, which was affecting his relationship with his wife.  Further, he reported that his best friend had "dropped dead" over the past weekend from a heart attack and that he was worried how he would be able to speak at the funeral due to his incontinence.  

The Veteran admitted he had had periods of suicidal ideation "off and on" for many years.  Recently, after he told his wife that he did not feel like a whole man and sat in the bedroom staring at the TV all day, his wife gave his shotguns to his daughter.  The Veteran, however, denied any concrete prior or present plans to self-harm.  As for homicidal ideation, the Veteran admitted that he had "frequent thoughts of hurting people if angered."  He denied, however, any plans to harm others, denied spousal abuse and stated "I try to stay away from people."  

The Veteran endorsed auditory hallucinations ("voices tell me 'they are out to get you...').  He was also noted to have paranoia because he stated "I don't trust people."  He further endorsed visual hallucinations, stating that "I see shadows...out the kitchen window...in my car out the car window when I am driving...it seems like someone is there and when I look they are gone."   

The Veteran further reported sleep disturbance in that he only sleeps two to three hours a night.  He reported having combat dreams that had worsened since the Iraqi war.  He stated these nightmares began in 1975. He indicated that he attempted to obtain medication at that time, but "none could help me."  He stated the nightmares increase with stress and that his wife stated he fights and kicks in his sleep.   He also related having intolerance for crowds, startle response ("with noise, phone ringing makes me jump"), and hypervigilance ("I will go out at night to check on noises, I turn the outdoor lights on and off to see if someone is out there.").  With regard to occupational history, he stated, "I can't keep a job, I don't feel I'm worth much....  I drive trucks.... If I get mad or feel people are plotting against me I will quit a job."  Socially, he stated he used to fish but has not done so since his diagnosis with prostate cancer.  He further reported he has problems managing money and that his wife pays all the bills.  He also related difficulty focusing on and completing a single project.  

The physician indicated that the Veteran was cooperative, had good eye contact and was appropriately dressed and groomed.  He was oriented in person, place and time.  Psychomotor activity was agitated/slowed, but without involuntary movements.  His mood was sad and angry and his affect was flat but appropriate to speech content and stated mood.  His speech was soft-voiced, monotone and with garbled words but was normal in amount, rate and rhythm.  Thought content was questionable for looseness of associations, flights of ideas, ideas of reference, circumstantiality and tangentiality.  His thought process was, however, goal directed and coherent.  The psychiatrist also noted that the Veteran's auditory/visual hallucinations and suicidal/homicidal ideations were recurrent.  The psychiatrist noted the Veteran had obsessions/compulsions listed as "combat trauma" and "fears death."  The Veteran's judgment and insight were noted to be poor.  

The psychiatrist's impression was that this was a Vietnam combat Veteran with a positive PTSD screen and past history of alcohol self-medication after Vietnam.  He had paranoia that has been long term.  He had auditory/visual hallucinations, recurrent suicidal thoughts without a concrete plan, anger with homicidal thoughts, and recently diagnosed prostate cancer.  He was undergoing treatment and feared death.  He also recently experienced the death of a close friend from a myocardial infarction that week and was grieving.  He had severe depression with helplessness and hopelessness; chronic sleep deprivation with poorly treated sleep apnea; and tobacco use.  A GAF score of 35 to 45 was given.  The psychiatrist noted that the Veteran had severe complex mental health signs and symptoms but he did not fit criteria for forced admission and he refused admission.  The Veteran agreed to return the next week for follow up evaluation so he could attend his friend's funeral.  He was started on Seroquel for mood, psychosis and sleep.  

The Veteran was seen five days later on follow up and at that time denied having had any suicidal thoughts since his last visit.  He appeared calmer and seemed less stressed and depressed than when last seen.  He reported that the Seroquel was too sedating and his dose was reduced.  

The Veteran was seen again in July 2008.  He was described as pleasant and cooperative and groomed and casually dressed.  He described some sleep disturbance, with nightmares as a factor and also chronic nocturia.  He was encouraged to discuss this at a upcoming visit with urology.  He reported attending a class reunion over the holiday weekend and explained while he was able to make the trip out of town because of the crowds he could not participate in the events and stayed in his room.  He explained more than 2-3 people made him anxious.  He was fully oriented and cognitive functions were intact.  He denied suicidal or homicidal ideation, plan or psychosis.  Judgment and insight were adequate and thought processes were logical coherent and goal directed.  There were not delusions, hallucinations or signs of psychosis.  There was no flight of ideas or ideas of reference.  GAF was 45.  

In September 2008, the Veteran was seen for mental health problems and complaints of worsening symptoms, agitation and hallucinations.  He reported that his daughter and her family had been forced to move into his home and it had increased his symptoms.  He reported that the increased number of people in his house and the increased noise had heightened his hyper-arousal and startle response.  He repeatedly discussed how he did not like crowds.  He stated that he felt as if he was "always on guard" and that "sometimes it is like [he's] looking down a tunnel and [he] can't see."  He reported that it bothers him when he leaves his house and affects his driving.  He discussed intrusive thoughts of his combat experience and he reported "I'm forgetting a lot more."  He denied suicidal ideations but mentioned having times of death wishes.  The prior GAF score of 45 was continued.  

At a January 2009 follow up visit, the Veteran reported increased anxiety and irritability related to an upcoming VA examination scheduled.  He reported still having some difficulty with cognition - short term and immediate recall.  He was noted to be fully oriented and clinically stable without suicidal/homicidal ideations or plan or psychosis.  

In January 2009, the Veteran underwent a VA mental examination.  He reported that he felt less of a man because of his prostate cancer.  He reported poor sleep, anxiety about his prostate cancer returning, being moody and withdrawn, and without any energy.  It was noted that suicidal ideation was present with the intent to keep himself safe.  He reported experiencing intrusive recollections and nightmares of Vietnam service.  He avoided thoughts associated with this trauma and had diminished interest in significant activities.  His symptoms included insomnia, irritability, poor concentration, and exaggerated startle response.  The Veteran stated "voices are within my head."  During the interview, these voices told him what to do, for example, "he did not need to be here right now because no good would come of it." The examiner noted the Veteran had been in mental health treatment at VA since October 2007 with supportive care and medication follow up approximately every three months.  He was currently taking Zoloft and Trazadone but the Veteran reported these were not helping.  

Occupationally, the Veteran reported having held approximately 40 jobs during his lifetime as a concrete worker and trucker.  He reported being unemployed since prostate radiation began in July 2007.  The Veteran reported "I couldn't work with nobody."  He stated that he did not like anyone standing over him.  Socially, it was noted that the Veteran had been married to his current wife for over thirty years, and that he was close to family.  However, he also admitted that he did not have friends now, he was not a member of any organizations, he did not go to church, and he did not attend reunions or other functions.

On mental status examination, the Veteran was noted to have a normal general appearance and to be neatly dressed and groomed.  His behavior was within normal limits.  The Veteran was cooperative and communication was intact.  His speech was normal in speed and amount.  Psychomotor activity was within normal limits.  Eye contact was normally maintained.  Mood and affect were within normal limits.  Thought processes were linear and thought content unremarkable.  Suicidal ideation was present but without plan.  Report of auditory hallucinations was not noted to be indicative of a psychotic condition.  Memory, insight, and judgment were intact.  A cognitive screen was within normal limits.  He was diagnosed with depression secondary to prostate cancer and PTSD.  A GAF score of 65 was assigned.  

During a primary care visit in February 2009, the Veteran reported having hallucinations or illusions where he sees people go by his window.  He reported having flashbacks of Vietnam.  He stated he had not stayed with the same job for a year.  He would have thoughts about hurting someone and would leave the job.  He also reported injuring his wife in his sleep - twisted her arm in bed - and he does not wake up from these episodes.  He described fighting in his sleep.  

In July 2009, the Veteran underwent a second VA mental examination.  The examiner indicated that the symptoms and manifestations previously expressed were currently present, including: intrusive recollections, nightmares, arousal symptoms, and avoidance symptoms typical of PTSD.  It was also noted that the Veteran tried to return to work driving a truck in the interim since the examination.  He stated, "I like to have killed some people."  He reported he had a wreck with a motorcycle and the rider was significantly injured.  He reported sleeping only two hours a night.  He also related that he can see something out of the corner of his eye, like a person walking.  He had suicidal thoughts but without a specific plan.  He reported consistently feeling depression and having poor energy. 

Regarding employment functioning, the examiner stated that the Veteran did not like being around a lot of people and he tended to isolate.  His attention and stamina were poor.  The Veteran did not feel like he could get along with anybody well enough to work with them.  Regarding social functioning, the examiner stated that the Veteran had social isolation.  He had irritability as well and did not see people very much, excepting his close family.  

On mental status examination, the Veteran's mood was mildly depressed and suicidal ideation was present.  A GAF score of 65 was assigned.  The examiner noted that the Veteran had not been seen in Mental Health since January 2009; however, he continued to take Trazadone at night, albeit irregularly.  

In September 2009, the Veteran underwent evaluation for the Trauma Recovery Program at VA.  He reported symptoms including nightmares, sleep disturbance, fighting/kicking in sleep, not being able to handle crowds or be around people, diminished interest in significant activities (although he reported spending time doing yard work or computer work, hunting but not as often, and fishing sometimes if he has company), sense of foreshortened future/hopelessness, depression, and problems with sleep, anger, concentration, hypervigilance, and exaggerated startle response.  He reported that since starting his new medication he has more good days and is not as easily agitated.  Sometimes he has a passive wish to die.  Mental status examination was within normal limits except for dysphoric mood and restricted affect.  The assessment was PTSD, and a GAF score of 65 was assigned.  

At a December 2009 follow up visit, the Veteran reported poor sleep and isolation.  He reported difficulty falling asleep and waking frequently from outside noises.  He reported falling asleep between 2:00 and 3:00 a.m. and sleeping until 10:00 to 11:00 a.m.  He reported he frequently dreams about his neighbor's son, who was serving in Iraq, his time in the military, and serving in Vietnam.  He attributed some difficulty sleeping at night to recent home burglaries in his neighborhood.  He reported he has installed a security system and motion detector lights around his home.  He reported he avoids crowds, public places and stress situations because he becomes irritable and to reduce the possibility of having an altercation when he gets agitated.  Mental status examination was within normal limits.  His mood was noted to be stable and his affect congruent to mood.  He denied suicidal/homicidal ideations and also denied any current auditory or visual hallucinations.

In March 2010, the Veteran reported having homicidal and suicidal ideations intermittently, but stated that he had no intention on acting to either harm himself or others.  A depression screening (PHQ-9) score was suggestive of severe depression.  

Major Depressive disorder and PTSD are rated under the "General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411, 9434.  Under that rating formula, evaluations may be assigned ranging between 0 and 100 percent.  The Veteran has been assigned a 50 percent disability rating for the period on appeal.  A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  
 
A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 61 to 70 indicates some mild symptoms, (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

Evaluating the evidence in light of the rating criteria noted above, the Board finds that the Veteran's condition more nearly approximates the criteria for a 70 percent evaluation during the period on appeal.  The Board finds that the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas.  Particularly, the Board notes that the Veteran was unable to work throughout the entire period on appeal.  He attempted to return to work once for a three day period; and, with that period, he got into an auto accident that significantly injures someone.  He did not express remorse about this and indicated that he would have liked to have killed someone.  With regard to social impairment, the record indicates that the Veteran did not interact with friends anymore, that he was not a member of any organizations, that he did not go to church, and that he did not attend social functions.  

While the Board finds that a 70 percent evaluation is appropriate, the Board also finds that the Veteran's condition did not at any point on appeal reach the 100 percent level for his mental conditions.  Throughout the appeal period, the Veteran has maintained a meaningful relationship his wife of 30 years and his close family, which does not indicate total social impairment.  While the Veteran indicated that his symptoms increased when his daughter and her family, including his two grandchildren, moved into his home, he repeatedly indicated that he would interact with his family and he reported that his grandchildren were one reason why he would not act on his suicidal ideation.  

Additionally, while the Veteran reported recurrent audio and visual hallucinations, and partial cognitive impairment, such as short-term memory loss, the record reflects that throughout the appeal period the Veteran has he was never noted to have memory loss so severe that he could not remember the names of close relatives, his occupation, or his own name.  His audio and visual hallucinations were never so severe that the Veteran either sought or was entered into inpatient treatment for his mental health problems, nor did they cause total social impairment between the Veteran and his wife.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  Rather, as described above, the Veteran still retains some social functioning.  The Board finds that the same is true of the Veteran's periods of suicidal and homicidal ideation.  The record does not indicate that the Veteran has ever acted on these thoughts (other than possibly the motor vehicle accident), and these symptoms have not caused the Veteran to be unable to interact socially with his close family.  

Finally, the Veteran's GAF scores do not reflect total occupational and social impairment.  While the record indicates that the Veteran initially was assigned a GAF score between 35 and 45 in October 2007 and was subsequently assigned a GAF score of 45 on a repeated basis, the Board notes that the lowest GAF score assigned during the entire appeal period was a 45, which is indicative of serious symptoms.  He was only assessed with a GAF score in the 30s, which would be indicative of behavior considerably influenced by delusions or hallucinations, serious impairment in communication or judgment, or an inability to function in almost all areas, prior to the current appeal period.  To the extent that period would reflect on the Veteran's mental state during the current appeal period, the Board notes that the Veteran's mental state at that time was affected by the immediate loss of his best friend due to a heart attack and the news of the recurrence of his prostate cancer.  The evidence of record does not suggest that the Veteran's mental condition was ever as severe during the period from July 28, 2008, to October 20, 2010.  During the appeal period, he was assessed with scores in the 40s, which increased to the 60s.  Accordingly, a rating in excess of 70 percent is denied.  

Based upon the holding in Rice v. Shinseki, the Board considered whether the claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) should be considered as part of the claim for an increased evaluation for the depressive disorder with PTSD.  In this regard, the Board notes it has granted and increased evaluation to 70 percent and the record reflects the Veteran has filed claims for TDIU.  In this case, however, the issue of TDIU is moot.  Specifically, the record reflects that for the entire period on appeal from the Veteran has been in receipt of a 100 percent schedular evaluation for his prostate cancer or a TDIU.  Additionally, SMC at the housebound rate has already been granted.  Thus, unlike the case in Bradley v. Peake, 22 Vet. App. 280, 291-92 (2008), a grant of TDIU for this period would not result in any higher level of benefits for the period on appeal. 

The Board has considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and no referral is required.  See Thun v. Shinseki, 573 F.3d 1366  (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability and his symptomatology.  As outlined above, the Veteran had periods of suicidal and homicidal ideation, audio and visual hallucinations, memory problems, difficulty sleeping, irritability towards others, poor concentration, and social isolation.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130. The regulations expressly consider each of these symptoms and further allow for other signs and symptoms of PTSD and depression, which may result in occupational and social impairment.  In other words, the currently assigned diagnostic codes adequately contemplate the Veteran's symptoms.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1)  

Accordingly, for the period from July 28, 2008, to October 20, 2010, an evaluation of 70 percent for PTSD, but no more than 70 percent, is warranted.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 4.3, 4.130, DC 9411, 9435.


ORDER

For the period from July 28, 2008, to October 20, 2010, an initial evaluation of 70 percent for depressive disorder with PTSD is warranted.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


